842 P.2d 465 (1992)
116 Or. App. 673
STATE of Oregon, Respondent,
v.
George Edward FARMER, Appellant.
90-10-5117-C; CA A71107.
Court of Appeals of Oregon.
Submitted on Record and Briefs June 29, 1992.
Decided December 2, 1992.
Jesse Wm. Barton, Asst. Public Defender, Salem, filed the brief for appellant. With him on the brief was Sally L. Avera, Public Defender, Salem.
Timothy A. Sylwester, Asst. Atty. Gen., Salem, filed the brief for respondent. With him on the brief were Charles S. Crookham, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before WARREN, P.J., and RIGGS and EDMONDS, JJ.
*466 PER CURIAM.
Conviction affirmed; remanded for resentencing. State v. Morgan, 116 Or.App. 338, 842 P.2d 406 (1992).